UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q |X| Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 Commission file number: 0-12227 SUTRON CORPORATION (Name of small business issuer as specified in its charter) VIRGINIA 54-1006352 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 22400 Davis Drive, Sterling, Virginia 20164 (Address of principal executive offices) 703-406-2800 (Issuer’s telephone number) Securities registered under Section 12(g) of the Act: Common Stock, $.01 par value Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the issuer was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer o
